Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the Request for Continued Examination (RCE) and amendment filed on 11/30/2022. As directed by the amendment, claims 1-12 and 16-20 have been canceled, claims 13 and 21 have been amended, and no claims have been added. Thus, claims 13-15 and 21 are pending in the application.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 13-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dahlquist (6,027,464) in view of Sung (7,815,581), Stryker et al (2012/0065576), and Mayfield (2015/0252548).
	Regarding claim 13, Dahlquist discloses a method of prophylactic, physiotherapeutic, rehabilitative and therapeutic treatment of a human patient under total submergence in water completely surrounding the patient, exerting pressure higher than 1.1 bar (Fig. 10 depicts such a procedure where a person is completely surrounded and submerged by water), comprising the steps of a) providing an unsealed water reservoir of a depth greater than 1 meter (Fig. 10, tank 2 is unsealed), allowing reaching a pressure higher than 1.1 bar (Fig. 10, depicts a person in a tank with a depth much greater than 1 meter (assuming the height of an average person is greater than 1 meter), whereby the pressure would be higher than 1.1 bar, including the effects of atmospheric pressure. The depth of Dahlquist’s tank appears very comparable to the depth of applicant’s tank pictured in Fig. 1); b) providing an installation or apparatus delivering gaseous mixture enabling the patient’s breathing under the water (Fig. 10, tubes 52 and 53 provide gas for breathing to the person. Typical air that would be provided to the person would by a “gaseous mixture”) and an infrastructure for locally activating selected muscle, joint, or skin area with stimuli, including thermal stimuli (Col. 3, ln. 11-14, discloses that tubes may be used to place transdermal medicaments, salves, and liquid onto precise points on the body. These substances would likely be of different temperatures than the skin of the user, thereby applying a “thermal stimuli.” Col. 10, ln. 65-67, also discloses water temperature adjustment for thermal treatment); c) connecting the patient to the installation or apparatus delivering gaseous mixture enabling breathing under the water and totally submerging the patient in a vertical or horizontal position under water in the water reservoir, at the depth where the pressure is higher than 1.1 bar (Fig. 10 depicts the person connected to the breathing tubes and totally submerged in a vertical position. Since a typical adult person is taller than 1 m, total submergence of a person would result in a pressure higher than 1.1 bar, including effects of atmospheric pressure); d) wherein the gaseous mixture comprises air, mixture of gases of a composition different from the composition of the air, or pure oxygen delivered by hyperbaric oxygen (HBO)/hyperbaric oxygen therapy (HBOT), and the method comprises supplying the gas to the patient for breathing through the installation or apparatus delivering gas (Fig. 10 depicts tubes 52 and 53 supplying the patient with air); e) simultaneously with patient's total submergence at the depth where the pressure is higher than 1.1 bar, applying, by action of a therapeutist, using the infrastructure for locally activating selected muscle, joint, or skin area, procedures comprising hydrotherapy, manual therapy, kinesitherapy or combinations thereof (Col. 2, ln. 53-57, and col. 10, ln. 9-14 disclose infrastructure for mechanical manipulation; col. 10, ln. 5-8, discloses water jets for performing hydrotherapy); wherein duration of the submergence, selection of the gaseous mixture, selection of additional procedures and the treatment frequency are adjusted to the patient's needs (all treatment duration and frequency is based on the “needs” of a patient) and one or more medical conditions, disorders, defects and injuries of body systems of a type including pain (Col. 1, ln. 20-23, discloses relief of stress from surgical and trauma wounds and treatment of bed sores) and excess weight, obesity, and defects of posture (Col. 1, ln. 20-23, discloses that the therapy system may be used to treat obesity and paraplegic patients, wherein paraplegic patients would have defects in posture); to be treated and sufficient to attain desired prophylactic, physiotherapeutic, rehabilitative or therapeutic effect (Dahlquist’s treatment therapy is presumably performed to attain a desired therapeutic effect).
	Dahlquist does not disclose that the water is in direct contact with the patient.
	However, Sung teaches a method of treating the cells of patient comprising submerging the patient’s entire body in a container filled with water (Fig. 2; col. 5, ln. ln. 45-48. Col. 6, ln. 28, discloses that the liquid may be pure water or mineral water), wherein the water may be in direct contact with the surface of the body in order for the user to obtain greater benefit from herbal mixtures that may be mixed with the water (Col. 6, ln. 34-38). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dahlquist to have the water include herbal mixtures, wherein the water directly contacts the patient as taught by Sung to derive greater benefit from the herbal mixtures by directly contacting the skin of the patient.
	The modified method of Dahlquist does not have the infrastructure for activating skin senses locally including electric stimuli.
	However, Stryker teaches a drug delivery therapy system comprising submerging a portion of a patient’s body under water and applying local electric stimuli to the portion of the patient’s body ([0070] discloses enhancing the absorption of drug into the skin by using a skin poration device 38 that applies electrical current or voltage to the patient’s skin to enlarge the pores).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dahlquist to include an electric stimuli apparatus to apply electricity to the patient’s skin as taught by Dahlquist to enhance the absorption of transdermal medication to the skin of the patient during the therapy.
	The modified method of Dahlquist does not have the composition of the gaseous mixture for breathing as selectable.
	However, Mayfield teaches and underwater system for fully submerging a person (Fig. 1, underwater oxygen bar assembly 100), wherein the system provides gaseous mixtures of different compositions that is selectable ([0019] discloses that the underwater tank 201 includes an oxygen bar at which different levels of oxygen concentration can be provided, such as 25%, 30%, 45%, or more. [0021] additionally discloses that scents can be added to the breathable gas).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the modified method of Dahlquist to allow the patient to select between different gaseous mixtures (e.g. variable oxygen concentrations, addition of scents) as taught by Mayfield in order to tailor the breathable gas to the needs or preferences of the patient.
	In the alternative interpretation that Dahlquist does not disclose “the pressure is higher than 1.1 bar,” such a pressure is considered an obvious optimization of a parameter through routine optimization. See MPEP 2144.05(II)(A) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
	Regarding claim 14, the modified method of Dahlquist has the water in direct contact with the patient (Sung, col. 6, ln. 33-36, discloses the liquid in direct contact with body of the patient) as supplemented with additives comprising additives of the type selected from the group consisting of: mineral, gaseous, herbal, anti-inflammatory, anti-microbial, and including antibacterial additives (Dahlquist, col. 4, ln. 21-25, discloses that the water may contain disinfectants or bacteriostatic salts).
	Regarding claim 15, the modified method of Dahlquist has wherein in step e) thermal stimuli are used locally with temperatures higher or lower than patient's body temperature at selected areas of the patient's body (Dahlquist, col. 3, ln. 11-14, discloses that salves, liquid, and transdermal medicaments may be precisely places on the body, whereby these treatments would have a temperature difference than the patient’s body temperature).
	Regarding claim 21, the modified method of Dahlquist has the pressure applied to the whole patient’s as higher than 1.2 bar (Dahlquist, Fig. 10, depicts a person in a tank with a depth much greater than 1 meter (assuming the height of an average person), whereby the pressure would be higher than 1.2 bar, including the effects of atmospheric pressure.  The depth of the tank appears very comparable to the depth of applicant’s tank pictured in Fig. 1). In the alternative interpretation that Dahlquist does not disclose “the pressure applied to the whole patient’s body is higher than 1.2 bar,” such a pressure is considered an obvious optimization of a parameter through routine optimization. See MPEP 2144.05(II)(A) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Response to Arguments
4.	 Applicant’s arguments filed on 11/30/2022 on Page 6 with respect to claim 13 and regarding Dahlquist not allowing for selection of a gaseous mixture for delivery to the patient have been considered, but are moot in view of the new grounds of rejection presented above in this office action. The newly applied reference of Mayfield teaches different types of gaseous mixtures that a person might want when submerged under water, whereby it would have been obvious to one of ordinary skill in the art to modify Dahlquist to allow the patient/caretaker to “select” the type of gaseous mixture most appropriate for the patient. It is noted that claim 13 does not recite any type of selection method or mechanism, but merely that the composition of the gaseous mixture is “selectable.”
5.	Applicant’s arguments filed on 11/30/2022 on Page 7 with respect to claim 13 and regarding “the present invention mainly offers a possibility to exercise the patient under uniform hydraulic pressure higher than 1.1 bar, preferably higher than 1.2 bar” have been considered, but are not persuasive. While this statement may be true, the applicant has not drawn a distinction with the prior art. Dahlquist provides a tank in which a patient may be “exercised” under uniform hydraulic pressure higher than 1.1 bar (see rejection of claim 13 above). Even under the interpretation that Dahlquist does not specifically disclose a pressure level, a pressure level of 1.1 bar or 1.2 bar is considered an obvious optimization of parameters (see rejection of claim 13 above).
6.	Applicant’s arguments filed on 11/30/2022 on Page 7 with respect to claim 13 and regarding the present invention offering a complex treatment consisting of a number of exercises, thermal stimuli, electrical stimuli, and a healing bath have been considered, but are not persuasive. Again, the applicant states features of their invention, but fails to describe how the features of the claims are different from the prior art of record.
7.	Applicant’s arguments filed on 5/6/2022 on 11/30/2022 on Page 7 with respect to claim 13 and regarding the combination of Sung and Dahlquist not providing one of ordinary skill in the art with any hint to solve the problems of patients benefiting from the present invention have been considered, but are not persuasive. Whether the combination of Sung and Dahlquist “solve the problems of patients benefiting from the present invention” is not the proper test for obviousness. Rather, it is (1) whether the proposed combination of Sung and Dahlquist would have been obvious to one of ordinary skill in the art, and (2) would the proposed combination of Sung and Dahlquist meet all claim limitations. Here, the primary reference of Dahlquist discloses submerging a patient in a tank of liquid for therapeutic purposes. Sung also teaches submerging a patient in a tank of liquid for therapeutic purposes, but further teaches direct contact between the liquid in the tank and patient to allow herbal or therapeutic substances to be absorbed by the patient (Col. 6, ln. 34-38). 
	Applicant argues that Sung teaches that the whole patient’s body may be included in the watertight reservoir. However, Sung equally teaches that there may be direct contact between the liquid and the tank and body of the patient (Col. 6, ln. 34-38). Additionally, applicant argues that Sung teaches the use of liquid jets to create turbulence in the liquid which is contrary to the aim of the applicant’s invention. However, the current rejection only uses Sung for its teaching of direct contact between the liquid in the tank and the body of the patient. Sung is not used for its liquid jet teaching, and the combination of Dahlquist/Sung does not include Sung’s liquid jets. Additionally, applicant argues that Sung neither presents any proof of elimination of toxins nor identifies the toxins themselves. However, the applicant does not argue which claim limitation(s) pertain to the “elimination of toxins,” or how the combination of Dahlquist/Sung fails to address these claim limitation(s) pertaining to the “toxins.” Finally, applicant argues that the aim of Sung to eliminate toxins and the aim of Stryker to force medicaments into the patient body by administering a drug are opposite goals and thus the references would not be combined. However, eliminating toxins from the patient’s body and administering medicaments to the patient’s body are not considered “opposite goals.” Both aim to have healing, therapeutic effects on the patient.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785